Citation Nr: 0020851	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  91-46 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lipomas.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for loss of teeth, 
secondary to service-connected lymphadenitis.

4.  Entitlement to a compensable rating for residuals, 
lymphadenitis of the left neck.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active military duty from August 1964 
to August 1968.  This case came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Nashville, Tennessee (hereinafter RO).  In a decision dated 
in January 1995, the Board denied the issues on appeal.  The 
veteran appealed these issues to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).  In a 
Memorandum Decision dated in November 1996, the Court vacated 
the Board's January 1995 decision, and remanded the case to 
the Board for further development and adjudication in 
compliance with the Court's directives.  In compliance 
thereto, the Board remanded this case to the RO in July 1997 
and December 1998.  

The issue of entitlement to service connection for 
post-traumatic stress disorder is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  Service connection for lipomas was denied by the Board in 
January 1987.

2.  Additional evidence submitted since the January 1987 
Board decision includes duplicative VA outpatient treatment 
records, private medical reports, records from the Social 
Security Administration, and testimony of the veteran and his 
spouse.  

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for lipomas, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  There is no medical evidence showing a nexus between the 
veteran's current tooth loss and service, to include exposure 
to Agent Orange, or a service-connected disorder.

5.  Manifestations of the service-connected lymphadenitis 
include a tender scar.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for lipomas is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (1999).

2.  The claim of entitlement to service connection for tooth 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable rating for left neck 
lymphadenitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lipomas

The claim of entitlement to service connection for lipomas 
was denied by a Board decision dated in January 1987.  
Therefore, that decision is final.  38 U.S.C.A. § 7104.  In 
order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Hodge, 155 F.3d at 1363.  Rather, it is important that there 
be a complete record upon which the claim can be evaluated, 
and some new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Id. 

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Winters v. 
West, 12 Vet. App 203 (1999).  Third, if the reopened claim 
is well grounded, the VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

In this case, the Board denied entitlement to service 
connection for lipomas in January 1987, on the grounds that 
lipomas were not shown to be related to military service or 
proximately due to a service-connected disorder.  Therefore, 
the issue before the Board is whether the additional evidence 
submitted by the veteran since the Board decision in 1987, is 
both new and material in that it tends to establish that the 
veteran currently has lipomas that are related to service or 
proximately due to a service-connected disorder.

The evidence of record considered by the Board in arriving at 
its January 1987 decision included service medical records, 
and VA examination, outpatient treatment, and hospital 
reports, as well as private medical records.  The service 
medical records indicated that the veteran was seen in 1964 
with complaints of a boil on the left cheek.  It was reported 
that with treatment the boil receded, but the left cervical 
nodes had swelled.  The diagnosis was lymphadenitis.  In 
October 1966, it was reported that the veteran had swelling 
of the hands and face.  The examination found macular-papular 
rash over the entire body.  The diagnosis was severe miliaria 
rubra, with secondary urticaria.  The veteran's service 
separation examination was negative for pertinent 
abnormalities.  

In September 1980, a VA examination found lipomas on the left 
lateral and posterior chest wall.  There was also a small 
lipoma on the right thigh.  A further examination in 
September 1980, found three benign lipomas over the anterior 
and posterior chest.  VA outpatient treatment records dated 
in December 1980, noted that the veteran was seen for 
complaints of fibromas, which were increasing in size and 
becoming sore.  A history of multiple "tumors" since 1968 
was given.  VA outpatient treatment records in August 1981, 
documented that the veteran had "tumors" on the left side 
for the past six to eight years, which were enlarging and 
becoming sore.  The examination revealed multiple 
subcutaneous masses of various sizes scattered over the left 
flank, anterior abdomen, and thorax.

Also considered was a VA examination conducted in August 
1984, that showed multiple lipomas, of varying size, with the 
main number being in a cluster subcutaneous on the left 
lateral chest wall.  The diagnoses included lipomatosis.  The 
veteran testified at his personal hearing before the RO in 
April 1986, that he began to notice growths over the left 
side of his chest when he was in Vietnam.  

The evidence submitted since the Board rendered its 1987 
determination includes VA medical records, private medical 
reports, Social Security Administration records, and the 
testimony of the veteran and his spouse.  Further submitted 
were surgical reports dated March 1990 and May 1990, which 
noted removal of lipomas over various parts of the veteran's 
body.  A VA examination was conducted in March 1993 in 
conjunction with the veteran's claim.  The veteran provided a 
history of developing lumps under the skin on the sides of 
his chest in 1966.  He stated that in subsequent years, the 
lumps scattered over his trunk and limbs.  On examination, 
numerous subcutaneous, rounded, soft masses of various sizes, 
were found scattered over the veteran's trunk, arms, 
forearms, and thighs, bilaterally.  They were nontender, and 
not inflamed.  The diagnoses included multiple lipomata.  It 
was the examiner's opinion that the veteran's lipomata were 
not causally related to the remote status post lymphadenitis 
of the neck.

The veteran and his spouse testified at a hearing before the 
Board in April 1994 that he first noticed the lipomas in 
1966, while in Vietnam.  He stated that they got larger and 
caused a fever, as well as circulatory problems in his feet 
and toes.  He testified that he has never been prescribed 
medication for them; the treatment is surgical removal.  

By correspondence dated in October 1997 and December 1997, 
the RO requested that the veteran submit additional names, 
addresses, and dates of treatment for all health care 
providers in conjunction with his claim.  The veteran 
responded in both October 1997 and December 1997, that he had 
no additional information to submit.  The veteran was then 
afforded VA examinations dated in May 1998 and June 1998.  It 
was reported that the veteran had scattered lipomas over his 
body.  The diagnoses included lipoma.  It was the examiner's 
opinion that the veteran's service-connected lymphadenitis of 
the neck was not etiologically related to the veteran's 
lipomas.  

A VA examination conducted in July 1999 found multiple 
lipomas of the whole skin of an undetermined cause.  A VA 
examination conducted in September 1999, found numerous 
lipomas on his chest, back, and upper arms.  The examiner 
stated that he did not know the etiology of the lipomas.  He 
further opined that he was unable to state whether the 
lipomas were caused by Agent Orange or lymphadenitis.  
However, the examiner concluded that the service-connected 
lymphadenitis did not aggravate the lipomas.  

The Board has carefully reviewed the additional evidence 
submitted to reopen the veteran's claim for entitlement to 
service connection for lipomas.  Applying the VA's definition 
of new and material evidence in section 3.156(a), the VA 
outpatient treatment records and private medical reports are 
duplicative and therefore, are not "new."  Furthermore, the 
remaining documentary evidence and the testimony before the 
Board are merely cumulative of the evidence considered by the 
Board in 1987.  The earlier evidence showed that the veteran 
had lipomas, and this additional evidence shows nothing more.  
This additional evidence does not establish that the veteran 
currently has lipomas that are related to service or 
proximately due to a service-connected disorder.  
Accordingly, this evidence is not so significant that it must 
be considered in order to fully decide the merits of the 
claim.  Therefore, the additionally submitted evidence is not 
new and material and the veteran's claim is denied.

II.  Tooth Loss

The veteran contends that service connection for tooth loss 
is warranted as this is due to his service-connected 
lymphadenitis, or in the alternative, due to exposure to 
Agent Orange.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 1991).  Pertinent regulations 
provide for a grant of secondary service connection where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran's service medical records are negative for any 
significant dental problems.  His service separation 
examination is negative for any pertinent abnormalities.  
Post service medical records document that in 1988, while 
hospitalized for another disorder, the veteran developed a 
periodontal abscess, which was treated by removal of the 
teeth.  No cause of the abscess was given.  VA outpatient 
treatment records in 1989 indicate that the veteran received 
a four quadrant scaling and cleaning, with no restorative 
treatment indicated.  A letter from the Director of the VA 
Medical Center in Murfreesboro, Tennessee dated June 1991, 
stated that the veteran applied for dental care, but he did 
not meet the eligibility requirements for such care.  It was 
noted that to be eligible for dental care, a clinical 
determination would have to be made that his 
service-connected disorder of lymphadenitis was associated 
with his dental problems.  The Directory stated that the 
veteran's service-connected lymphadenitis had no relationship 
to any dental problems the veteran was experiencing.

A VA dental examination conducted in March 1993, noted 
subjective complaints of teeth crumbling over 20 years.  The 
objective findings included resorbed edentulous, with normal 
ridges and no apparent observed soft tissue abnormality.  The 
diagnoses were that the veteran's edentulous condition was 
due to radicular and proximal decay leading to tooth 
fracture.  It was stated that the resorption of ridge may 
have indicated periodontitis.  It was also reported that the 
veteran's dental problem could possibly be related to the 
history given by the veteran of service exposure to 
chemicals.  The examiner noted that this supposition could 
not be confirmed by the examination.

The veteran's spouse stated in January 1992 that the 
veteran's dental condition was caused by his 
service-connected "blood disease."  The veteran testified at 
a hearing before the RO in August 1993, that he had teeth 
removed by a private dentist in 1992.  The dentist stated 
that he had gum disease.  At his hearing before the Board in 
April 1994, the veteran testified that the dentist that 
examined him in March 1993, stated that his tooth loss was 
due to his service-connected lymphadenitis.  The veteran's 
spouse testified that the Director of the VA Medical Center 
in Murfreesboro, also stated that the veteran lost his teeth 
due to his service-connected lymphadenitis.  However, as 
shown above, this is not supported by the documentation 
presented by the dentist who conducted the examination in 
March 1993, or the Director, as reported in his letter dated 
June 1991, or the evidence of record.  

A VA examiner reported in June 1998, that the veteran's 
service-connected lymphadenitis was not related to any loss 
of teeth.  A VA examiner commented in September 1999, that he 
could not respond as to whether the lymphadenitis affected 
the veteran's tooth loss.   

Accordingly, the only evidence of record that associates the 
veteran's dental condition to his service-connected residuals 
of lymphadenitis of the left neck, are statements by the 
veteran and his spouse.  The United States Court of Appeals 
for Veterans Claims (hereinafter Court) has stated that lay 
witnesses are not capable of providing probative evidence 
that requires medical knowledge such as the cause of the 
symptoms the veteran has testified to.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, the clinical 
evidence has made no findings whatsoever, that the veteran's 
dental condition is in anyway proximately due to or the 
result of his service-connected residuals of lymphadenitis of 
the left neck.  Therefore, service connection for tooth loss, 
secondary to the veteran's service-connected residuals of 
lymphadenitis of the left neck is not warranted.  

In the alternative, the veteran contends that his tooth loss 
is due to exposure to Agent Orange while serving in Vietnam.  
A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999), will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991); 38 C.F.R. § 3.307 (1999).  See also 61 Fed.Reg. 
57587 et seq. (Nov. 7. 1996).  Although the veteran argues 
that his exposure to Agent Orange while in Vietnam resulted 
in tooth loss, the established fact is that his tooth loss is 
not included on the list of diseases recognized as 
attributable to Agent Orange exposure.  Although the veteran 
served in the Republic of Vietnam, as there is no competent 
medical evidence showing that he has any of the disorders 
specifically listed at 38 C.F.R. § 3.309(e) he is not 
entitled to a presumption for exposure to herbicide agents 
used in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999); 
see also McCartt v. West, 12 Vet. App. 164, 168 (1999) (both 
service in the Republic of Vietnam and diagnosis of one of 
the listed diseases pursuant to 38 C.F.R. § 3.309(e) are 
required to establish entitlement to the presumption of 
exposure to herbicide agent in service).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Although the VA dental examiner in March 1993, 
commented that the veteran's dental problem could possibly be 
related to the history given by the veteran's history of 
service exposure to chemicals, he further noted that this 
supposition could not be confirmed by the examination.  
Accordingly, the examiner did not conclude that the veteran's 
tooth loss was related to Agent Orange exposure.  This 
distinction is crucial.  The examiner's statement amounted to 
no opinion at all.  When a medical professional is unable to 
provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the examiner stated that the veteran's 
edentulous condition was due to radicular and proximal decay 
leading to tooth fracture and stated that the resorption of 
ridge indicated periodontitis.  The Court has held that a 
claim was not well grounded where the only evidence in 
support of that claim was a physician's statement that a 
"veteran's death may or may not have been averted."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (emphasis added).  
In the instant case, the VA examiner in 1993, basically 
provided the same type of evidence as in Tirpak, as it was 
noted that there was the possibility that the veteran's tooth 
loss was due to his history of chemical exposure in service, 
but also stated that it "sounds like" radicular and 
proximal decay and "may indicate" periodontitis.  

Importantly, the VA examiner in 1993 did not provide any 
further support for the conclusion that the tooth loss was 
"possibly related to" chemical exposure in service.  
Accordingly, this statement is insufficient to constitute the 
medical nexus evidence required in order to well ground the 
veteran's claim.  By using the term "possibly" without 
supporting clinical data or other rationale, the statement is 
simply too speculative in order to provide the degree of 
certainty required for medical nexus evidence.  Although the 
Court has previously recognized that word parsing in other 
medical nexus cases may have created an unclear picture for 
ascertaining what constitutes sufficient evidence to satisfy 
the medical nexus requirement, "the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another.  
Suffice it to say that in this case, [the examiner], as noted 
above, provided no clinical data or other rationale to 
support his opinion; nor is there anything otherwise in the 
record that would give it substance.  [The examiner's] 
opinion sits by itself, unsupported and unexplained.  In 
other words, [the] opinion is purely speculative."  See 
Bloom v. West, 12 Vet. App. 185 (1999).

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for tooth loss due to Agent 
Orange exposure is not well grounded.

III.  Lymphadenitis

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to a compensable evaluation 
for his service-connected lymphadenitis is well grounded 
within the meaning of the statute and judicial construction.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. 
§ 5107(a).  The VA therefore has a duty to assist the veteran 
in the development of facts pertinent to his claim.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, Social Security Administration 
records, and VA outpatient, hospitalization, and examination 
reports have been included in his file.  Upon review of the 
entire record, the Board concludes that the data currently of 
record provide a sufficient basis upon which to address the 
merits of this claim and that he has been adequately assisted 
in the development of this issue.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records show that in September 
1964, the veteran had a boil on the left cheek, and although 
the boil receded with treatment, it left the cervical node 
swollen.  The examination revealed an enlarged, tender, 
inflamed node, with surrounding edema.  The impression was 
lymphadenitis.  A VA examination in September 1980, shows no 
further problems, but the veteran had a one-inch, healed scar 
on the left side of the neck.  No nodes were present at the 
time of the examination.  Based on this evidence, service 
connection for residuals of lymphadenitis of the left neck 
was granted by the RO in October 1980, and a noncompensable 
evaluation was assigned under the provisions of 
38 C.F.R. § 4.117, Diagnostic Code 7799-7713.  When utilizing 
the VA's SCHEDULE FOR RATING DISABILITIES, when an unlisted 
condition is encountered, the VA is permitted to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (1999).  In this case, 
there was no schedular rating for lymphadenitis, and 
therefore, it was rated under disorders of the hemic and 
lymphatic systems.  38 C.F.R. § 4.117, Diagnostic Code 7713-
7799 (1994); 38 C.F.R. § 4.117, Diagnostic Code 7799-7716 
(1999).  Residuals of lymphadenitis of the left neck are 
rated on the degree of symptomatology. 

Subsequent to service discharge, a VA examination was 
conducted in March 1993 in conjunction with this claim.  The 
examination found no lymphadenopathy detected in the neck, 
axillae, or inguinal areas, bilaterally.  The diagnoses 
included a history of status post lymphadenitis left neck, 
with no residual.  

The veteran testified at a personal hearing in August 1993 
that he was receiving no current treatment of lymphadenitis.  
He testified that he had physical limitations and that his 
body was sore all the time.  The veteran further testified at 
a hearing before the Board in April 1994, that his ankles, 
knees, wrists, and shoulders would swell and throb.  He also 
stated that his neck swelled and burned on the left side, he 
had a crick in his neck, and that he had problems swallowing 
and chewing.  The veteran testified that these complaints 
were residuals of the lymphadenitis he experienced while in 
service.  However, the Court has stated that lay witnesses 
are not capable of providing probative evidence that requires 
medical knowledge, such as the cause of the symptoms the 
veteran has testified.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A VA examination conducted in June 1998, reported that the 
veteran did not have any residual disability from having had 
lymphadenitis of the left neck.  Thereafter, a VA examination 
conducted in September 1999, reported that the veteran had 
experienced no problem with lymphadenitis since treatment in 
1964.  However, it was noted that the veteran had a scar on 
the left neck area, approximately 2 centimeters long, that 
was well healed, but slightly tender to the touch and 
slightly hypopigmented.  No lymph nodes were palpated in the 
area.  The examiner commented that the only residual of the 
lymphadenitis was the "slightly tender scar."

As the medical evidence of record indicates that the only 
residual of the veteran's service-connected lymphadenitis is 
a slightly tender scar, the Board has considered rating the 
post-operative scars under various skin disorders.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  Scars 
which are poorly nourished and which repeatedly ulcerate 
warrant a maximum 10 percent schedular evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  Superficial scars which are 
tender and painful on objective demonstration also warrant a 
maximum 10 percent schedular evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Alternatively, a scar may be rated 
based on limitation of function of part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

As the most recent evidence of record reveals the only 
residual of lymphadenitis is a slight tender scar, a 10 
percent evaluation for this disorder is warranted under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  
However, a rating in excess of the 10 percent for a scar as a 
residual of lymphadenitis is not provided for by 38 C.F.R. § 
4.118.  Accordingly, a 10 percent disability evaluation, but 
no more, is warranted for residuals, lymphadenitis of the 
left neck.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for lipomas is denied.  The claim of 
entitlement to service connection for tooth loss is denied.  
An compensable evaluation for lymphadenitis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

REMAND

As noted above, this case was remanded by the Court for 
development consistent with its decision.  Pursuant thereto, 
the Board remanded the issue of entitlement to post-traumatic 
stress disorder in July 1997 and December 1998 with 
directives in order to comply with the Court's decision.  The 
Court has held that a remand was necessary because of the 
RO's failure to follow the Board's directives in a prior 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court 
further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id. 

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should request that the 
psychologist and psychiatrist that 
conducted the examinations in 1999 
provide an addendum to their reports.  
Although the examiners noted that the RO 
found no verifiable stressors, the 
examiners considered stressors as 
provided by the veteran in their 
diagnoses, to include the killings of 
E.S. Batsler and H.O. Turner.  However, a 
report from the Department of the Army 
dated in November 1993, found no casualty 
data regarding these soldiers.  
Accordingly, the examiners are requested 
to review the examination reports, and 
based on the factual determination by the 
RO that the veteran did not serve in 
combat and there are no verifiable 
stressors of record consider the proper 
psychiatric diagnosis for the veteran.  
Any diagnoses of mental disorders for VA 
purposes must conform to the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  38 
C.F.R. §§ 4.125-4.130 (1999).  If the 
examiners who conducted the 1999 
examinations are not available, 
additional VA examinations should be 
conducted in accordance with the 
directives of the previous remands.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the requested addendums.  
If the reports do not include a diagnosis 
based upon the factual determinations of 
record, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (1999).  

3.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 


